DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 18 February 2021 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Previously Applied Rejections Under 35 USC § 112
In the prior office action, the instant claims were rejected under 35 U.S.C. 112(a) and 112(b). The previously applied rejection under 35 U.S.C. 112(a) has been withdrawn in view of the claim amendments. The previously applied rejection under 35 U.S.C. 112(b) has been withdrawn in view of the examiner’s reconsideration of this rejection. Nevertheless, despite the examiner’s decision to withdraw the indefiniteness rejection, the examiner does not agree with applicant’s proposed claim interpretation in 

Claim Interpretation
Claim 1 recites “wherein the LNP [i.e. lipid nanoparticles] are instantaneously assembled in the mixed solution when the mixed solution is formed.” As best understood by the examiner, this is understood to require that when the lipid solution and aqueous solution become mixed, lipid nanoparticles are instantaneously assembled. It is not understood to require that the lipid solution and aqueous solution mix instantaneously upon contact with each other. For the purposes of examination under prior art, a composition comprising two miscible liquids touching each other at an interface that are mostly separate but are mixed only at the interface is considered to be a mixed solution only at the interface where they are mixed. It is not considered to be a mixed solution outside said interface.
In view of the fact that the instant claims are being interpreted in this manner, the examiner has decided to withdraw the previously applied rejection under 35 U.S.C. 112(b) as the claim interpretation appears to be clear.



Claim Rejections - 35 USC § 102(a)(1) - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 13-14, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141).
Yu et al. (hereafter referred to as Yu) is drawn to a microfluidic method for the production of liposomes. In one embodiment, Yu teaches the follow setup for preparation of liposomes, as of Yu, page 134, Figure 7.1, reproduced below.

    PNG
    media_image1.png
    546
    1288
    media_image1.png
    Greyscale

The entirety of the device of the above-reproduced figure is understood to read on the required manifold. 

As to part (a)(ii) of claim 1, in the case of the five inlet design, there are four streams of aqueous solution via an aqueous inlet port, reading on part (a) section (ii) of claim 1. 
As to part (b) of claim 1, liposomes are collected at the outlet port. Liposomes are understood to read on the required lipid nanoparticles due to their small size of 50 nm to 200 nm, as of Yu, page 130, first paragraph.
As to the requirement of claim 1 that the angle between at least one lipid solution and at least one aqueous solution inlet port is not 180 degrees, the above-reproduced figure appears to show an angle of 90 degrees in figure 7.1(a) and an angle of less than 90 degrees in figure 7.1(b).
As to claim 1, the claim requires that the streams are directed to collide at the center of a mixing chamber. The area in the device of Yu wherein the lipid and aqueous streams come together can become a mixing chamber. In order to clarify this point, the examiner has reproduced below figure 7.1 of Yu with annotations pointing to the part of Yu that can be considered to read on the required mixing chamber.

    PNG
    media_image2.png
    492
    1301
    media_image2.png
    Greyscale

As to claim 1, the claim requires that the lipid nanoparticles are assembled instantaneously upon mixing the aqueous and lipid solutions. Yu teaches the following on page 134, last full paragraph, relevant text is reproduced below.

The lipid IPA [examiner note: IPA refers to isopropyl alcohol] solution is injected into the center channel of the microfluidics network, while phosphate-buffered saline (PBS) is injected into two side channels intersecting with the center channel. Owing to this three-outlet design, relatively high liposome concentration can be produced at the center point in the channel once the focused IPA stream is diluted to the critical concentration for formation of the more stable liposomes along the interfacial region.

As best understood by the examiner, the “center point” referred to above would be part of what reads on the mixing chamber, not the outlet channel. As such, the above-reproduced text would appear to indicate that the majority of liposomes in Yu are assembled instantaneously.
As to claim 1, the claim requires that the lipids are dissolved in an organic solvent. Yu teaches lipids dissolved in isopropyl alcohol, as of Yu, page 133, bottom paragraph. This is understood to read on the required organic solvent.

As to claim 2, the angle between the lipid and aqueous inlet ports in the above-reproduced figure is less than 120 degrees.
As to claim 4, the above-reproduced figure shows four aqueous inlet ports in figure 7.1(b).
As to claim 5, the fact that figure 7.1(a-b) can be drawn in the manner it can be drawn indicates that the lipid and aqueous inlet ports are in the same plane.
As to claim 6, with regard to figure 7.1(a), the outlet port is substantially perpendicular to the two aqueous inlet ports (but appears parallel to the lipid inlet port). As such, the three-inlet design of figure 7.1(a) appears to anticipate claim 6.
As to claim 7, the inlet and outlet ports appear to be parallel in figure 7.1(a).
As to claim 8, two aqueous solution ports and the lipid solution inlet port could be considered to be in different planes, to the extent that those different planes are perpendicular to the device.
As to claim 13, the embodiment described in figure 7.1 is for liposome formation, as of the caption of the above-reproduced figure.
As to claim 14, Yu teaches liposomes size from 50 nm to 200 nm, as of Yu, page 130, first paragraph. Also see Yu, page 135, top paragraph.
As to claim 22, Yu teaches introduction of a lipid solution, as of the above-reproduced figure, which is understood to read on the required non-aqueous solution.

Claim(s) 1-2, 5-6, 9, 12-13, 18-19, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al. (WO 2011/127255 A1).
Burke et al. (hereafter referred to as Burke) is drawn to a method for the preparation of lipid nanoparticles comprising the following steps, as of Burke, figure in abstract, reproduced below.

    PNG
    media_image3.png
    670
    469
    media_image3.png
    Greyscale

This method is conducted on a four stream multi-inlet vortex mixer, as of Burke, abstract. Such a mixer has the following structure, as of Burke, figure 3B, reproduced below.

    PNG
    media_image4.png
    630
    509
    media_image4.png
    Greyscale

This four-stream method would appear to include two inlet streams for organic solution and two inlet streams for aqueous solution, as of Burke, page 24, Example 3. Burke teaches a mixing angle that is not 180 degrees, as of Burke, page 18 lines 8-10. Lipid particles appear to be produced instantaneously, as of Burke, abstract and page 2 lines 30-35.
As to claim 2, the diagram in figure 3B appears to show 90 degree differences between inlet ports. The estimation of 90 degrees is based upon the examiner’s best understanding of the above-reproduced figure. The 90 degree difference is less than the required 180 degree difference.
As to claim 5, the above-reproduced diagram of figure 3B appears to show all inlet ports in the same plane.
As to claim 6, the above-reproduced diagram of figure 3B appears to show at least one outlet port substantially perpendicular to the inlet ports.

As to claim 12, Burke teaches liposomes, as of the figure in the abstract, reproduced above.
As to claim 13, Burke teaches a lipid particle diameter of 25-200 nm, as of Burke, page 12, top paragraph.
As to claim 18, Burke teaches a lipid concentration of 6.7 mg/mL, as of Burke, page 24, line 12 in Example 3. This is within the claimed range.
As to claim 19, Burke teaches various lipids including cholesterol, as of Burke, page 24 lines 10-15. Cholesterol is a neutral lipid.
As to claim 21, Burke teaches a nucleic acid as an active pharmaceutical ingredient, as of Burke, figure 1, reproduced above.
As to claim 24, Burke teaches DNA and RNA, as of Burke, page 6, top paragraph. 

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 9-11, 15, 17, 19-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141) in view of Jahn et al. (Journal of Nanoparticle Research, Vol. 10, 2008, pages 925-934).

Yu does not teach the required flow rate.
Jahn et al. (hereafter referred to as Jahn) is drawn to preparation of nanoparticles by continuous-flow microfluidics, wherein said nanoparticles may be liposomes, as of Jahn, page 925, title and abstract. A T-junction may be used in the process, as of Jahn, page 927, Figures 1(a) and 1(b), reproduced below.

    PNG
    media_image5.png
    261
    1039
    media_image5.png
    Greyscale

Jahn teaches flow rates of 1 mL/minute to 4 mL/minute as of Jahn, page 928, right column, first paragraph; these flow rates appear to be useful for forming uniform droplets.
It would have been prima facie obvious for one of ordinary skill in the art to have used the flow rates of Jahn in the method of Yu. Yu is drawn to a method for making liposomes by microfluidics, whereby a minimized polydispersity is desired, as of Yu, page 131, first paragraph in section 2. As the flow rate of Jahn appears to be useful for minimizing polydispersity and increasing particle size uniformity, the skilled artisan would have been motivated to have used the flow rate of Jahn to have predictably introduced lipid and aqueous solution into the microfluidic device of Yu to have 
As to claim 9, the flow rate of 1 mL/minute to 4 mL/minute as of Jahn, page 928, right column, first paragraph reads on the requirement of this claim.
As to claim 10, Yu teaches tubing with internal diameters ranging from a maximum of 1.194 mm to a minimum of 0.191 mm, as of Yu, page 137, second paragraph. This is best understood to be the port size, as the size of the tube would have expected to have been the same as the size of opening of the tube to the wider world. Additionally, Jahn teaches a flow rate of 1 mL/minute to 4 mL/minute as of Jahn, page 928, right column, first paragraph. These read on the limitations required by claim 10.
As to claim 11, Yu describes flow velocities in the range of 2.4 mm/second to 59.8 mm/second. These are actually 0.0024 to 0.0598 meters per second, which is within the claimed range.
As to claim 15, while neither Yu nor Jahn teach a specific numerical value for polydispersity, both references teach that the claimed method is used to produce liposomes with a uniform or narrow particle size distribution, as of Yu, page 129, abstract, and Jahn, page 928, right column, top paragraph, at least when the desired process parameters are used. As such, the skilled artisan would have expected that the method of Yu in view of Jahn would have produced liposomes with a polydispersity 
As to claim 17, Yu teaches lipids dissolved in ethanol, as of Yu, page 136, Figure 7.2, this is a separate embodiment from figure 7.1 and as such this claim is not anticipated by Yu. Yu teaches an ethanol concentration of 40%, as of Yu, page 136, second to last paragraph. However, Jahn teaches a "high" organic solvent concentration to increase stability and yield, as of Jahn, page 930, right column, last line. As such, the skilled artisan would have been motivated to have increased the concentration of ethanol to have been in the claimed range to have predictably increased stability and yield of the product made by the method of Yu with a reasonable expectation of success. Also see MPEP 2144.05(II)(A).
As to claim 19, Yu teaches egg phosphatidylcholine, as of Yu, page 138, end of first paragraph, as well as soy phosphatidylcholine. As best understood by the examiner, phosphatidylcholine is a neutral lipid as it is zwitterionic, so the positive and negative charges balance each other that.
As to claim 20, Yu, page 136, Figure 7.2 is reproduced below in the relevant portion of the figure.

    PNG
    media_image6.png
    424
    677
    media_image6.png
    Greyscale


As to claim 21, Jahn teaches inclusion of a water-soluble substance to be encapsulated at the vicinity of the alcohol stream where liposome formation is expected to occur, as of Jahn, page 931, right column, top paragraph. This substance may be a drug or other therapeutic agent, as of Jahn, page 928, right column, paragraph entitled "Liposomes: bulk methods" and is understood to read on the active pharmaceutical ingredient.
As to claim 23, the claim is interpreted as requiring that the lipid nanoparticle be loaded with an active pharmaceutical agent after it is recovered. Jahn appears to teach a process in which liposome is loaded with an active agent before it is recovered, as of Jahn, page 931, right column, top paragraph. See the rejection of claim 21 above. Nevertheless, that the steps of the prior art are performed in a different order than those of the instant claims results in a prima facie case of obviousness, at least in the absence of unexpected results. See MPEP 2144.04(IV)(C).
As to claim 24, Yu teaches DNA and proteins, as of Yu, page 133, first paragraph in section 4.1.


Claims 18, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141) in view of MacLachlan et al. (US 2004/0142025 A1).
Yu et al. (hereafter referred to as Yu) is drawn to a microfluidic method for the production of liposomes. In one embodiment, Yu teaches the follow setup for preparation of liposomes, as of Yu, page 134, Figure 7.1, reproduced above. See the anticipation rejection above over Yu by itself. Yu teaches that the liposomes are intended for drug delivery, as of Yu, page 129, abstract.
Yu does not teach an anticancer agent.
MacLachlan et al. (hereafter referred to as MacLachlan) is drawn to an industrial process for making liposomes, as of MacLachlan, title and abstract. The liposome of MacLachlan can be used for encapsulation of a protein, a nucleic acid, or a drug, as of MacLachlan, paragraph 0008. Drugs taught by MacLachlan include taxol (i.e. paclitaxel), as of MacLachlan, paragraph 0004, wherein paclitaxel is known as an anti-cancer agent.
MacLachlan appears to differ from the claimed invention because the lipid inlet and aqueous inlets are at a 180 degree angle, as of MacLachlan, figure 13.
It would have been prima facie obvious for one of ordinary skill in the art to have included the drug of MacLachlan as the drug to be encapsulated using the method of Yu. Yu teaches that liposomes are intended for drug delivery, as of Yu, page 129, abstract. As paclitaxel and other drugs taught by Yu are drugs known to be encapsulated into a liposome, the skilled artisan would have been motivated to have prima facie obvious to select a known material (paclitaxel and other drugs, as of MacLachlan) for incorporation into a composition (the liposome being made by the method of Yu), based on its recognized suitability for its intended use (drugs known to be encapsulated by a liposome). See MPEP 2144.07.  
As to claims 21 and 23-26, paclitaxel, as of MacLachlan, reads on this claimed requirement.
As to claim 18, MacLachlan teaches a total lipid concentration of 15 mg/mL. This is in the range required by claim 18. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141) in view of Yuan et al. (Journal of the American Chemical Society, Vol. 130, 2008, pages 2067-2072).
Yu et al. (hereafter referred to as Yu) is drawn to a microfluidic method for the production of liposomes. In one embodiment, Yu teaches the follow setup for preparation of liposomes, as of Yu, page 134, Figure 7.1, reproduced above. See the anticipation rejection above over Yu by itself. Yu teaches liposomes which are intended for drug delivery, as of Yu, page 129, abstract.
Yu differs from the claimed invention because Yu does not teach lipid discs.

Yuan does not teach a microfluidic system.
It would have been prima facie obvious for one of ordinary skill in the art to have included the fluorphore of Yuan in the lipid solution of Yu. This would have been expected to have loaded the fluorophore of Yuan into the liposome of Yu. The reason that the skilled artisan would have been motivated to have done this is because this fluorophore would have rendered the liposome with the ability to be tracked when it was administered in vivo. This would have rendered the skilled artisan as predictably being able to have tracked the release of the biologically active agent in vivo with a reasonable expectation of success. The inclusion of this fluorophore with the lipids would have resulted in the formation of a lipid disc instead of a liposome.


Claims 1-2, 4-8, 13-14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141) in view of Burke et al. (WO 2011/127255 A1).
Claims 9-11, 15, 17, 19-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141) in view of Jahn et al. (Journal of Nanoparticle Research, Vol. 10, 2008, pages 925-934), the combination further in view of Burke et al. (WO 2011/127255 A1).
Claims 18, 21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141) in view of MacLachlan et al. (US 2004/0142025 A1), the combination further in view of Burke et al. (WO 2011/127255 A1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141) in view of Yuan et al. (Journal of the American Chemical Society, Vol. 130, 2008, pages 2067-2072), the combination further in view of Burke et al. (WO 2011/127255 A1).
Yu is drawn to a method of forming liposomes by mixing aqueous solvents and organic solvents comprising a lipid dissolved therein. Jahn is drawn to a specific flow rate, MacLachlan to specific ingredients to be encapsulated in the liposomes, and Yuan to lipid discs. See the rejections above over Yu, Jahn, MacLachlan, and Yuan by themselves.
For the purposes of this rejection, the examiner assumes, purely en arguendo and with regard to this ground of rejection only, that neither Yu, Jahn, MacLachlan, nor Yuan teach instantaneous formation of lipid nanoparticles.
Burke et al. (hereafter referred to as Burke) is drawn to a method for producing lipid nanoparticles, as of Burke, title, abstract, and figure in abstract. The lipid nanoparticles of Burke may be liposomes, as of figure 1 of Burke. The method of Burke may make use of a confined impinging jet mixer, as of Burke, page 6, last three lines.

As to all of the rejected claims, the claims require instantaneous formation of lipid nanoparticles. Burke teaches such instantaneous formation as of the abstract of Burke. As such, the skilled artisan would have expected that the combination of Yu, Jahn, MacLachlan, and Yuan with Burke would have resulted in the required instantaneous formation of lipid particles.


Response to Declaration Under 37 C.F.R. 1.132
A signed declaration of 37 C.F.R. 1.132 was submitted to the file record on 17 January 2020. In view of this declaration, the examiner takes the position that the method of Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141) is drawn to laminar flow, not to turbulent or chaotic flow.


Response to Arguments
Applicant has presented arguments in applicant’s response on 18 February 2021 (hereafter referred to as applicant’s response). These arguments are addressed below. The examiner has substantively addressed not only applicant’s arguments specifically directed to the applied prior art rejection but also applicant’s arguments that were directed to a withdrawn rejection or to claim interpretation but are still relevant to the applied rejection.
Note Regarding Fonte Reference and Confined Impinging Jets: The examiner notes that much of applicant’s arguments relate to the reference Fonte et al. (Chemical Engineering Journal 260 (2015) 316–330), which was cited as Appendix A in applicant’s response on 13 November 2018 and was referred to in paragraph #11 of the declaration added to the file record on 17 January 2020. The examiner has included the following text to further explain the examiner’s position regarding this reference. The examiner notes that the position taken in the paragraph below may differ from positions taken by the examiner previously in the prosecution history.
Upon further review of Fonte et al. (hereafter referred to as Fonte), the examiner now takes the position that Fonte appears to relate to confined impinging jets, as of Fonte, page 316, title and abstract, as well as applicant’s response on page 13, bottom paragraph. As such, even if, purely en arguendo, the teachings of Fonte represent the state of the art in regard to confined impinging jets, the teachings of Fonte do not appear to be relevant in regard to other types of mixers that are not confined impinging jets.

Applicant has argued at various times in the prosecution history that the difference between laminar flow and non-laminar flow occurs at a Reynolds number of 104, and bases this argument on teachings in the Fonte reference. This argument appears to contradict existing teaching in the art that the Reynolds number at which a transition from laminar flow to turbulent flow occurs is 2000. See e.g. Dishongh et al. (US 2007/0151942 A1), paragraph 0097, which teaches that the transition from laminar flow to turbulent flow generally occurs at a Reynolds number of about 2000. See also Tu et al. (US 2009/0004282 A1), paragraph 0091, and Ritman et al. (US 2010/0221347 A1), paragraph 0193, which also provide a similar teaching.
In applicant’s most recent response, as well as prior applicant’s responses on record, applicant has argued that the examiner should evaluate the claimed invention in light of the teachings of Fonte in regard to the determination of the state of the art regarding the Reynolds number at which one type of flow transitions with another type of flow. The examiner disagrees that Fonte is an appropriate reference for the determination of the state of the art. This is because Fonte is drawn to confined impinging jets, and there is no evidence that the claimed invention is drawn to confined impinging jets, as well as because of the fact that Fonte’s teaching of a Reynolds 
Another difference between Fonte and the instantly claimed invention is that Fonte teaches a case wherein the injectors are angled at 180 degrees, as of Fonte, page 319, left column, first full paragraph. This differs from the instantly claimed invention, in which an angle of 180 degrees is excluded by the claim. This further bolsters the examiner’s position that the teachings of Fonte are not relevant to the subject matter of the instant application.
The examiner notes that in view of the examiner’s understanding that the teachings of Fonte are specific to confined impinging jets, the examiner conducted an additional search for such confined impinging jets. It was through this search that the examiner found the reference Burke et al. (WO 2011/127255 A1), which is relied upon above.
Response to Arguments Regarding Claim Interpretation: In applicant’s response on 18 February 2021 (hereafter referred to as applicant’s response), pages 7-8, applicant reproduces a section of text from the Fonte reference discussed above. 
The examiner disagrees that the text cited by applicant from Fonte relates to the determination of the proper claim interpretation of the limitation “wherein the LNP [i.e. lipid nanoparticles] are instantaneously assembled in the mixed solution when the mixed solution is formed.” This is at least because nothing in Fonte is drawn to the formation of lipid nanoparticles. As such, there is nothing in Fonte to indicate whether or not lipid nanoparticles would have formed instantaneously upon mixing of the organic solvent stream and the aqueous solvent stream.
Additional Arguments Relating to Claim Interpretation of “Mixing Chamber”: Applicant then argues that the claimed method requires a mixing chamber that qualifies as a confined impinging jet, as of applicant’s response, page 8. This is not persuasive. The claims do not recite a confined impinging jet, nor is the phrase “confined impinging jet” disclosed by the instant specification. As such, the claims are not understood to require the presence of a confined impinging jet. During examination, claims must be given their broadest reasonable interpretation in light of the instant specification, and in this case, there is nothing in the instant specification to indicate that the claims are limited to confined impinging jets.
The Issue of Whether the Claims Read on Laminar Mixing: In applicant’s response, page 9, applicant argues that when streams (of liquid) are discharged at a lower rate such that the streams would not collide at the center of the mixing chamber, the streams would mix in a laminar manner. In response, the examiner does not take a position with respect to the accuracy of this statement. However, the examiner takes the position that even if, purely en arguendo, the above statement is correct, it does not appear to be effective to overcome the applied rejection. This is because in the case of Yu et al. (Methods in Enzymology, Vol. 465, 2009, ISSN 0076-6879, Chapter 7, pages 129-141), it does appear that liquid streams collide in the center of a mixing chamber, as of at least figure 7.1 of Yu. Therefore, applicant has failed to make the case that the teachings of Yu do not read on the claimed requirement that the organic solvent stream and aqueous solvent stream must collide at the center of a mixing chamber.
Response to Arguments Regarding Yu Reference: In applicant’s response, pages 9-10 and page 11, top paragraph, applicant cites the Fonte reference to take the 
In applicant’s response, page 12, near the middle of the page, applicant argues that a person skilled in the art would have readily understood that the “instantaneously assembled in the mixed solution when the mixed solution is formed” as recited in claim 1 refers to a rapid mixing either through turbulent mixing or “self-sustained chaotic laminar regime with strong mixing dynamics. Applicant’s argument is that one of ordinary skill in the art would have based this understanding on the teachings of Fonte.
This is not persuasive. The claim limitation “instantaneously assembled in the mixed solution when the mixed solution is formed” refers to lipid particles forming instantaneously upon the formation of a mixed solution of aqueous solvent and organic solvent. The teachings of Fonte are not drawn to lipid particles, and as such cannot provide information regarding the rate at which lipid particles form upon mixing. As best understood by the examiner, the teachings of Fonte refer to how quickly two streams (e.g. such as an aqueous solvent stream and an organic solvent stream that are miscible) will mix together when mixed in a confined impinging jet. However, the claim limitation being argued here does not require that the aqueous solvent stream and the 
In applicant’s response, paragraph bridging pages 11-12, applicant argues that mixing in the instantly claimed invention is instantaneous whereas that in Yu is not instantaneous. This is not persuasive, as applicant appears to be arguing a limitation that is not recited by the instant claims. This is because the instant claims do not require instantaneous mixing, only that the lipid nanoparticles form instantaneously upon mixing.
With regard to the applied obviousness rejections, applicant argues that Yu fails to teach that at least one stream of the liquid and aqueous solutions are directed to collide at the center of a mixing chamber, thereby mixing the lipid solution and aqueous solution in the mixing chamber, forming a mixed solution, and the LNP are instantaneously assembled in the mixed solution when the mixed solution is formed” as recited in claim 1, as of applicant’s response, page 13, top paragraph. The examiner disagrees; this limitation is taught by Yu for the reasons set forth above. Applicant then argues that none of the other secondary references suggest this feature. This is not persuasive because the required feature is already taught by Yu; therefore, it is also taught by the combination of Yu with other references.


Terminal Disclaimer
The terminal disclaimer filed on 13 November 2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,693,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612